DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/JP2018/010743 filed on March 19, 2018.
Claims 1-12 are pending.
Claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019 and March 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 5, 7, 9 and 11 are objected to because of the following informalities:  

a Physical Uplink Shared Channel (PUSCH)…”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE “Handling Collisions between n+4 and n+3”, cited in the IDS, hereinafter ZTE, in view of Earnshaw et al. U.S. Patent Application Publication 2013/0083737, hereinafter Earnshaw.

Regarding Claim 1, ZTE discloses a terminal apparatus (UE of Section 1-3) comprising; 
reception circuitry configured to receive a Physical Hybrid automatic repeat request Indicator Channel (PHICH) including an HARQ indicator for indicating an ACK or an NACK and a physical downlink control channel (PDCCH) including an uplink grant (Section 3 UE with inherent wireless device architecture; The UE receives a PHICH which may indicate an ACK r NACK and the UE receives an uplink grant); 
and transmission circuitry configured to perform, on a Physical Downlink Shared Channel (PUSCH), transmission of a transport block corresponding to a first HARQ process and/or transmission of a transport block corresponding to a second HARQ process (Section 1-3 HARQ processes in which a PUSCH may be transmitted with respect to a PHICH transmission and a PUSCH HARQ process may be transmitted corresponding to an uplink grant, and when dealing with a  collision between the HARQ processes transmitting using the second HARQ process based on the uplink grant with a n+3 timing schedule), 
wherein in a case that the reception circuitry receives the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block corresponding to the first HARQ process is performed in a 4 later uplink subframe after a subframe in which the HARQ indicator with NACK on the PHICH is received (Section 1-3 UE received PHICH with n+4 timing in which the traffic using legacy n+4 timing is usually not time-sensitive), 
n+3 timing scheduling PUSCH for the same UL subframe of a carrier. UL grant with n+3 timing scheduling PUSCH is time-sensitive traffic; If the UE receives conflicting PHICH with n+4 timing and UL grant with n+3 timing scheduling PUSCH for the same UL subframe of a carrier, the PUSCH scheduled by UL grant with n+3 timing is sent with high priority).
ZTE discloses issues of handling collisions for the same UE caused by a PHCIH with n+4 timing and an uplink grant with n+3 timing, but fails to explicitly disclose a physical downlink control channel (PDCCH) including an uplink grant, the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block and in a case that the transport block transmission of the first HARQ process collides with the transport block transmission of the second HARQ process, a state variable HARQ_FEEDBACK of the first HARQ process is set to ACK.
However, Earnshaw more specifically teaches a physical downlink control channel (PDCCH) including an uplink grant (Figure 1, 2 and 6; Paragraph [0033] uplink grant on the PDCCH via DCI), 
the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block (Figure 1, 2 and 6; Paragraph [0045] The NACK indicator may be transmitted by the eNB 604 to indicate that a non-adaptive retransmission is requested at the next corresponding transmission opportunity (i.e., subframe n+8 610)) 
and in a case that the transport block transmission of the first HARQ process collides with the transport block transmission of the second HARQ process, a state variable 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of ZTE with the teachings of Earnshaw. Earnshaw provides a solution in which in case of a collision the user equipment (UE) cancels the request for PUSCH transmission associated with the HARQ process, and automatically sets the state variable HARQ-FEEDBACK associated with the HARQ process to the acknowledgement (ACK) indicator based on receiving the uplink grant without associated transport block, and transmitting the control information at the PUSCH transmission opportunity. Hence, the collision between transmissions in the wireless cellular communication system is handled efficiently. The UE disregards the NACK and the received uplink grant, and performs HARQ retransmission and the control information, thus the error situation in the PUSCH transmission is handled dynamically (Earnshaw Abstract; Paragraph [0001-0002 and 0019]).

Regarding Claim 3, ZTE discloses a base station apparatus for communicating with a terminal apparatus (eNB of Section 1-3), the base station apparatus comprising: 
transmission circuitry configured to transmit a Physical Hybrid automatic repeat request Indicator Channel (PHICH) including an HARQ indicator for indicating an ACK or an NACK and a physical downlink control channel (PDCCH) including an uplink grant (Section 3 UE with inherent wireless device architecture; The UE receives a PHICH which may indicate an ACK r NACK and the UE receives an uplink grant); 

wherein in a case that the transmission circuitry transmits the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block corresponding to the first HARQ process is performed in a 4 later uplink subframe after a subframe in which the HARQ indicator with NACK on the PHICH is received (Section 1-3 UE received PHICH with n+4 timing in which the traffic using legacy n+4 timing is usually not time-sensitive),  
in a case that a transport block transmission of the second HARQ process is scheduled by an uplink grant, the transport block transmission of the second HARQ process performed in a 3 later subframe after a subframe in which the uplink grant is transmitted (Section 1-3 UL grant with n+3 timing scheduling PUSCH for the same UL subframe of a carrier. UL grant with n+3 timing scheduling PUSCH is time-sensitive traffic; If the UE receives conflicting PHICH with n+4 timing and UL grant with n+3 timing scheduling PUSCH for the same UL subframe of a carrier, the PUSCH scheduled by UL grant with n+3 timing is sent with high priority).
ZTE discloses issues of handling collisions for the same UE caused by a PHCIH with n+4 timing and an uplink grant with n+3 timing, but fails to explicitly disclose a physical downlink control channel (PDCCH) including an uplink grant, the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block and in a case that the 
However, Earnshaw more specifically teaches a physical downlink control channel (PDCCH) including an uplink grant (Figure 1, 2 and 6; Paragraph [0033] uplink grant on the PDCCH via DCI), 
the PHICH including the HARQ indicator with NACK, a non-adaptive retransmission of transport block (Figure 1, 2 and 6; Paragraph [0045] The NACK indicator may be transmitted by the eNB 604 to indicate that a non-adaptive retransmission is requested at the next corresponding transmission opportunity (i.e., subframe n+8 610)) 
and in a case that the transport block transmission of the first HARQ process collides with the transport block transmission of the second HARQ process, a state variable HARQ_FEEDBACK of the first HARQ process is set to ACK (Figure 1, 2 and 6; Paragraph [0046-0047] In order to resolve the collision, the UE 602 may automatically set the state variable HARQ_FEEDBACK value for the UL HARQ process to ACK 616 when the UE receives both NACK and an uplink grant without an associated transport block).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of ZTE with the teachings of Earnshaw. Earnshaw provides a solution in which in case of a collision the user equipment (UE) cancels the request for PUSCH transmission associated with the HARQ process, and automatically sets the state variable HARQ-FEEDBACK associated with the HARQ process to the acknowledgement (ACK) indicator based on receiving the uplink grant without associated transport block, and transmitting the control information at the PUSCH transmission opportunity. Hence, the collision 


Regarding Claims 5 and 6, see the rejection of Claims 1 and 2. Claims 1 and 2 are apparatus claims corresponding to the method of Claims 5 and 6 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Regarding Claims 7 and 8, see the rejection of Claims 3 and 4. Claims 3 and 4 are apparatus claims corresponding to the method of Claims 7 and 8 with the same features. Therefore the same rejection applies as the rejection of Claims 3 and 4.

Regarding Claim 9 and 10, see the rejection of Claims 1 and 2. Claims 1 and 2 are apparatus claims corresponding to the integrated circuit of Claims 9 and 10 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Regarding Claims 11 and 12, see the rejection of Claims 3 and 4. Claims 3 and 4 are apparatus claims corresponding to the integrated circuit of Claims 11 and 12 with the same features. Therefore the same rejection applies as the rejection of Claims 3 and 4.

Claims 2, 4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Earnshaw as applied to claim 1, 3, 5, 7, 9 and 11 above, and further in view of Chen et al. U.S. Patent Application Publication 2018/0014301, hereinafter Chen.

Regarding Claim 2, 4, 6, 8, 10 and 12, ZTE in view of Earnshaw disclose the terminal apparatus according to Claim 1. ZTE in view of Earnshaw fail to particularly disclose wherein the uplink grant is transmitted in a UE-specific search space.
However, Chen teaches wherein the uplink grant is transmitted in a UE-specific search space (Paragraph [0013] receiving DCI for the downlink communication in a UE-specific search space of a downlink control channel, and transmitting according to the first timing configuration or the second timing configuration comprises transmitting according to the second timing configuration responsive to receiving the DCI for the downlink communication in the UE-specific search space; Paragraph [0069 and 0095-0097] asynchronous HARQ may be used for transmission of ACK/NACK feedback. Such asynchronous HARQ may allow both reduced timing configurations and legacy timing configurations to be available for PUSCH scheduling for a UE. In some examples, HARQ processes may be configured such that synchronous HARQ may be used for transmissions scheduled via the common search space, and asynchronous HARQ may be used for transmissions scheduled via the UE-specific search space. In certain examples, the PHICH may be removed for common search space synchronized uplink HARQ operations. In some examples, a HARQ process ID may be included in uplink grants).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of ZTE in view of Earnshaw with the teachings of Chen. Chen provides a solution which enables providing reduced timings between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414